UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8610 AT&T INC. Incorporated under the laws of the State of Delaware I.R.S. Employer Identification Number 43-1301883 208 S. Akard St., Dallas, Texas 75202 Telephone Number:(210) 821-4105 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] At April 30, 2012 there were 5,863 million common shares outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements AT&T INC. CONSOLIDATED STATEMENTS OF INCOME Dollars in millions except per share amounts (Unaudited) Three months ended March 31, Operating Revenues Wireless service $ $ Data Voice Directory Other Total operating revenues Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) Selling, general and administrative Depreciation and amortization Total operating expenses Operating Income Other Income (Expense) Interest expense ) ) Equity in net income of affiliates Other income (expense) – net 52 59 Total other income (expense) ) ) Income Before Income Taxes Income tax expense Net Income Less: Net Income Attributable to Noncontrolling Interest ) ) Net Income Attributable to AT&T $ $ Basic Earnings Per Share Attributable to AT&T $ $ Diluted Earnings Per Share Attributable to AT&T $ $ Weighted Average Number of Common Shares Outstanding – Basic (in millions) Weighted Average Number of Common Shares Outstanding – with Dilution (in millions) Dividends Declared Per Common Share $ $ See Notes to Consolidated Financial Statements. 2 AT&T INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Dollars in millions (Unaudited) Three months ended March 31, Net income $ $ Other comprehensive income, net of tax: Foreign currency translation adjustments (includes $1 and $0 attributable to noncontrolling interest), net of taxes of $131 and $50 93 Net unrealized gains (losses) on available-for-sale securities: Unrealized gains, net of taxes of $54 and $27 49 Reclassification adjustment realized in net income, net of taxes of $(3) and $(19) (6 ) ) Net unrealized gains (losses) on cash flow hedges: Unrealized gains, net of taxes of $0 and $4 - 7 Reclassification adjustment included in net income, net of taxes of $3 and $1 6 2 Amortization of net prior service credit included in net income, net of taxes of $(84) and $(71) ) ) Other comprehensive income 1 Total comprehensive income Less: Total comprehensive income attributable to noncontrolling interest ) ) Total Comprehensive Income Attributable to AT&T $ $ See Notes to Consolidated Financial Statements. 3 AT&T INC. CONSOLIDATED BALANCE SHEETS Dollars in millions except per share amounts March 31, December 31, Assets (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable - net of allowances for doubtful accounts of $784 and $878 Prepaid expenses Deferred income taxes Other current assets Total current assets Property, plant and equipment Less: accumulated depreciation and amortization ) ) Property, Plant and Equipment – Net Goodwill Licenses Customer Lists and Relationships – Net Other Intangible Assets – Net Investments in Equity Affiliates Other Assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Debt maturing within one year $ $ Accounts payable and accrued liabilities Advanced billing and customer deposits Accrued taxes Dividends payable Total current liabilities Long-Term Debt Deferred Credits and Other Noncurrent Liabilities Deferred income taxes Postemployment benefit obligation Other noncurrent liabilities Total deferred credits and other noncurrent liabilities Stockholders’ Equity Common stock ($1 par value, 14,000,000,000 authorized at March 31, 2012 and December 31, 2011: issued 6,495,231,088 at March 31, 2012 and December 31, 2011) Additional paid-in capital Retained earnings Treasury stock (620,517,527 at March 31, 2012 and 568,719,202 at December 31, 2011, at cost) ) ) Accumulated other comprehensive income Noncontrolling interest Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See Notes to Consolidated Financial Statements. 4 AT&T INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Dollars in millions (Unaudited) Three months ended March 31, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Undistributed earnings from investments in equity affiliates ) ) Provision for uncollectible accounts Deferred income tax expense and noncurrent unrecognized tax benefits Net gain from impairment and sale of investments (9 ) ) Changes in operating assets and liabilities: Accounts receivable 72 Other current assets Accounts payable and accrued liabilities ) ) Other - net ) ) Total adjustments Net Cash Provided by Operating Activities Investing Activities Construction and capital expenditures: Capital expenditures ) ) Interest during construction ) ) Acquisitions, net of cash acquired ) ) Dispositions 16 11 Sales of securities, net of investment 5 Other 1 9 Net Cash Used in Investing Activities ) ) Financing Activities Net change in short-term borrowings with original maturities of three months or less - ) Issuance of long-term debt - Repayment of long-term debt ) ) Purchase of treasury stock ) - Issuance of treasury stock 18 Dividends paid ) ) Other ) Net Cash Used in Financing Activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents beginning of year Cash and Cash Equivalents End of Period $ $ Cash paid during the three months ended March 31 for: Interest $ $ Income taxes, net of refunds $ ) $ ) See Notes to Consolidated Financial Statements. 5 AT&T INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY Dollars and shares in millions except per share amounts (Unaudited) March 31, 2012 Shares Amount Common Stock Balance at beginning of year $ Issuance of stock - - Balance at end of period $ Additional Paid-In Capital Balance at beginning of year $ Issuance of treasury stock 74 Share-based payments ) Balance at end of period $ Retained Earnings Balance at beginning of year $ Net income attributable to AT&T ($0.60 per diluted share) Dividends to stockholders ($0.44 per share) ) Other (7 ) Balance at end of period $ Treasury Stock Balance at beginning of year ) $ ) Purchase of stock ) ) Issuance of treasury stock 15 Balance at end of period ) $ ) Accumulated Other Comprehensive Income Attributable to AT&T, net of tax: Balance at beginning of year $ Other comprehensive income attributable to AT&T Balance at end of period $ Noncontrolling Interest: Balance at beginning of year $ Net income attributable to noncontrolling interest 68 Distributions ) Translation adjustments attributable to noncontrolling interest, net of taxes 1 Balance at end of period $ Total Stockholders’ Equity at beginning of year $ Total Stockholders’ Equity at end of period $ See Notes to Consolidated Financial Statements. 6 AT&T INC. MARCH 31, 2012 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Dollars in millions except per share amounts NOTE 1. PREPARATION OF INTERIM FINANCIAL STATEMENTS Basis of PresentationThroughout this document, AT&T Inc. is referred to as “AT&T,” “we” or the “Company.” We believe that these consolidated financial statements include all adjustments (consisting only of normal recurring accruals) necessary to present fairly the results for the presented interim periods. The results for the interim periods are not necessarily indicative of those for the full year. You should read this document in conjunction with the consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended December 31, 2011. The consolidated financial statements include the accounts of the Company and our majority-owned subsidiaries and affiliates. Our subsidiaries and affiliates operate in the communications services industry both domestically and internationally, providing wireless and wireline communications services and equipment, managed networking, wholesale services, and advertising solutions. All significant intercompany transactions are eliminated in the consolidation process. Investments in partnerships and less than majority-owned subsidiaries where we have significant influence are accounted for under the equity method. Earnings from certain foreign equity investments accounted for using the equity method are included for periods ended within up to one month of our period end. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes, including estimates of probable losses and expenses. Actual results could differ from those estimates. We have reclassified certain amounts in prior-period financial statements to conform to the current period’s presentation, including a reclassification of certain operating expenses based on an enhanced activity-based expense tracking system. Comprehensive Income ReportingWe have adopted Financial Accounting Standards Board guidance that requires the reporting of comprehensive income, either as a separate financial statement (our election) or a continuation of the consolidated statements of income. We disclose the related tax effect for each item on the face of the statement. Employee SeparationsWe established obligations for expected termination benefits provided under existing plans to former or inactive employees after employment but before retirement. At March 31, 2012, we had severance accruals of $230 and at December 31, 2011, we had severance accruals of $335. 7 AT&T INC. MARCH 31, 2012 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts NOTE 2. EARNINGS PER SHARE A reconciliation of the numerators and denominators of basic earnings per share and diluted earnings per share for net income attributable to AT&T for the three months ended March 31, 2012 and 2011, are shown in the table below: Three months ended March 31, Numerators Numerator for basic earnings per share: Net income $ $ Net income attributable to noncontrolling interest ) ) Net income attributable to AT&T Dilutive potential common shares: Other share-based payment 3 3 Numerator for diluted earnings per share $ $ Denominators (000,000) Denominator for basic earnings per share: Weighted average number of common shares outstanding Dilutive potential common shares: Stock options 4 4 Other share-based payment 18 16 Denominator for diluted earnings per share Basic earnings per share attributable to AT&T $ $ Diluted earnings per share attributable to AT&T $ $ At March 31, 2012 and 2011, we had issued and outstanding options to purchase approximately 28 million and 98 million shares of AT&T common stock. For the quarter ended March 31, 2012 and 2011, the exercise prices of 5 million and 60 million shares were above the market price of AT&T stock for the respective periods. Accordingly, we did not include these amounts in determining the dilutive potential common shares. At March 31, 2012 and 2011, the exercise prices of 22 million and 34 million vested stock options were below market price. NOTE 3. SEGMENT INFORMATION Our segments are strategic business units that offer different products and services over various technology platforms and are managed accordingly. We analyze our various operating segments based on segment income before income taxes. We make our capital allocations decisions based on our strategic direction of the business, needs of the network (wireless or wireline) providing services and other assets needed to provide emerging services to our customers. Actuarial gains and losses from pension and other postretirement benefits, interest expense and other income (expense) – net, are managed only on a total company basis and are, accordingly, reflected only in consolidated results. The customers and long-lived assets of our reportable segments are predominantly in the United States. We have four reportable segments: (1)Wireless, (2)Wireline, (3)Advertising Solutions and (4)Other. The Wireless segment uses our nationwide network to provide consumer and business customers with wireless voice and advanced data communications services. The Wireless segment results have been restated to include the operating results of a subsidiary that provides services for subscribers to wirelessly monitor their home that was previously reported in the Wireline segment. 8 AT&T INC. MARCH 31, 2012 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts The Wireline segment uses our regional, national and global network to provide consumer and business customers with landline voice and data communications services, AT&T U-verse® TV, high-speed broadband and voice services and managed networking to business customers. Additionally, we receive commissions on sales of satellite television services offered through our agency arrangements. The Wireline segment results have been restated to exclude the operating results of the business moved to our Wireless segment and to include the operating results of customer information services, which were previously reported in our Other segment’s results. The Advertising Solutions segment includes our directory operations, which publish Yellow and White Pages directories and sell directory advertising and Internet-based advertising and local search. In April 2012, we announced an agreement to sell our Advertising Solutions and Interactive businesses (see Note 6). The Other segment includes our portion of the results from our international equity investments and all corporate and other operations. Also included in the Other segment are impacts of corporate-wide decisions for which the individual operating segments are not being evaluated, including interest cost and expected return on plan assets for our pension and postretirement benefit plans. The Other segment results have been restated to exclude the operating results of customer information services, which are now reported in our Wireline segment’s results. In the following tables, we show how our segment results are reconciled to our consolidated results reported. For the three months ended March 31, 2012 Advertising Solutions Consolidated Results Wireless Wireline Other Consolidations Total segment operating revenues $ $ $ $
